DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to “a camera system for an exterior region of a building, the camera system comprising: …check the detected authorization code in respect of the validity thereof, log the camera system onto the data network with the network log on access data in the case of a valid authorization code only in a time interval between the start time and the end time, and set a successful logon time as the end time, provide live transmissions of the surroundings of the exterior region to a counterpart…”, which is neither anticipated nor made obvious by the prior art of record. Independent claims 11 and 14 recited similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 01/21/2021, concerning the rejections of claims 1-4, 6-12, 14-16, and 18-23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425